Per Curiam.
— A complaint was filed against one Earl W. Husted with the state board of law examiners. A hearing was had by the board at which testimony was taken; and it was recommend that, unless Husted perform certain conditions, he be permanently disbarred from practicing law and that his name be stricken from the roll of attorneys. Since the findings and recommendation of the board were filed, Husted has fully performed the conditions imposed, and an order may therefore be entered dismissing the proceeding.